I think that the allegations in the bill for cancellation and injunction filed by the Town of Boca Raton which cause was subsequently consolidated with the cause brought by the taxpayer made out a case for equitable relief which would have enabled the court to dispose of the whole controversy. The facts of the case are unusual. I agree with the majority that the decree appealed from was justified in the respects pointed out, indeed I think the decree was correct, except insofar as it did not grant injunctive relief to restrain appellant Moore from prosecuting any action at law against the town.